            Case 1:20-cv-08731-ER Document 21 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GABINO GENAO,

                              Plaintiff,

              v.                                                        ORDER

CITY OF NEW YORK, CAPTAIN LOPEZ, CO                               20 Civ. 8731 (ER)
POTTER, NIC WARDEN COLLINS, CO JOHN
DOE, CO JOHN DOE, NIC CAPTAIN
MCLAIN,

                              Defendants.



RAMOS, D.J.

          On October 15, 2020, Gabino Genao brought this action, pro se, pursuant to 42 U.S.C. §

1983, alleging that the City of New York (the “City”) and several correction officers, including

two John Does, violated his constitutional rights. Doc. 1. On October 22, 2020, the Court issued

an order, pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997), directing the City to identify

the John Doe defendants within 60 days (the “Valentin Order”). Doc. 6 at 3. The Court’s

Valentin Order further directed Plaintiff to amend the complaint to include the names of the John

Doe defendants within 30 days of receiving their names from the City. Id. On December 21,

2020, the City identified the John Doe defendants as correction officers Jamell Moore and Justin

Andrews. Doc. 14. On January 13, 2021, Plaintiff informed the Court that he had not yet

received the City’s letter identifying Moore and Andrews and filed an amended complaint. Docs.

19, 20.
          Case 1:20-cv-08731-ER Document 21 Filed 01/15/21 Page 2 of 2




       Accordingly, the Court directs Plaintiff to file a second amended complaint adding Moore

and Andrews as named defendants by February 15, 2021. The Court will send a copy of this

Order, and the City’s response to its Valentin Order, Doc. 14, to Plaintiff’s current address.

       It is SO ORDERED.

Dated: January 15, 2021
       New York, New York

                                                           _______________________
                                                             Edgardo Ramos, U.S.D.J.




                                                  2
